                            4:20-cv-04273-MMM # 9            Page 1 of 3
                                                                                                        E-FILED
                                                                            Friday, 11 June, 2021 04:18:56 PM
                                                                                 Clerk, U.S. District Court, ILCD

                          0UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS


JUSTICE HILL,                                          )
                                                       )
                               Plaintiff,              )
v.                                                     )       No.: 20-cv-4273-MMM
                                                       )
JOHN DOE CORRECTIONAL OFFICERS                         )
                                                       )
                               Defendants.             )

                        MERIT REVIEW - AMENDED COMPLAINT

       Plaintiff, proceeding pro se, files an amended complaint under 42 U.S.C. § 1983, alleging

unconstitutional conditions of confinement at the Rock Island County Jail (“Jail”). The case is

before the Court for a merit review pursuant to 28 U.S.C. § 1915A. In reviewing the Complaint,

the Court accepts the factual allegations as true, liberally construing them in Plaintiffs’ favor.

Turley v. Rednour, 729 F.3d 645, 649-51 (7th Cir. 2013). However, conclusory statements and

labels are insufficient. Enough facts must be provided to “state a claim for relief that is plausible

on its face.” Alexander v. United States, 721 F.3d 418, 422 (7th Cir. 2013)(citation and internal

quotation marks omitted). While the pleading standard does not require “detailed factual

allegations”, it requires “more than an unadorned, the-defendant-unlawfully-harmed-me

accusation.” Wilson v. Ryker, 451 Fed. Appx. 588, 589 (7th Cir. 2011) quoting Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009).

                                                ANALYSIS

       Plaintiff, a pretrial detainee, alleges that on January 7, 2021, a second shift John Doe

officer did not give him his one hour out of cell time for exercise and a shower, and did not clean

his cell. He realleges these same complaints on January 8 through January 12, 2021. It is not

clear, however, whether Plaintiff is referring to one officer, five different officers or some other

                                                  1
                            4:20-cv-04273-MMM # 9            Page 2 of 3




number. It is also unclear whether Plaintiff is claiming he had no out of cell time in this five-day

period or whether he was allowed this time by some of the officers and denied it by others.

       Plaintiff also alleges that officers were mean to him every day he was in the Jail, without

pleading any specifics. Plaintiff also claims that he was unable to grieve these matters as, despite

his requests, he was not provided grievance forms. Plaintiff requests money damages of

$100,000 for each day spent in jail and $10,000 for each time he was denied out of cell time.

                                                ANALYSIS

       As Plaintiff is a pretrial detainee rather than convicted prisoner, his § 1983 claim is

reviewed under the Due Process Clause of the Fourteenth Amendment, rather than the Eighth

Amendment. Under the Fourteenth Amendment standard, a detainee must make an objective

showing that the challenged conditions were sufficiently serious and a subjective showing that

“the officer acted with at least deliberate indifference to the challenged conditions.” Darnell v.

Pineiro, 849 F.3d 17, 29 (2d Cir. 2017). That is, that Defendants “knew, or should have known,

that the condition posed an excessive risk to health or safety” and “failed to act with reasonable

care to mitigate the risk.” Id. at 35. This standard is higher than that required to prove

negligence, or even gross negligence and is “akin to reckless disregard.” Miranda v. County of

Lake, 900 F.3d 335, 2018 WL 3796482, at *12 (7th Cir. 2018). Furthermore, the conditions of

confinement must amount to extreme deprivation. Hudson v. McMillian, 503 U.S. 1, 9 (1992).

Conditions which are “restrictive and even harsh” do not reach this standard. Rhodes v.

Chapman, 452 U.S. 337, 347 (1981).

       Here, Plaintiff fails to plead that he was subjected to conditions which amounted to a

deprivation extreme enough to violate the constitution. In addition, he fails to plead that there




                                                  2
                              4:20-cv-04273-MMM # 9            Page 3 of 3




was an excessive risk to health or safety; that Defendants knew or should have known of it; and

that Defendants failed to act with reasonable care. Darnell, 849 F.3d at 35.

          In addition, to the extent that Plaintiff’s prayer for relief is one for compensatory

damages, he may not assert such a claim under § 1983. Calhoun v. DeTella, 319 F.3d 936 (7th

Cir. 2003) (§1983 does not allow a claim for compensatory damages without evidence of

physical injury). Plaintiff may, however, recover nominal or punitive damages absent physical

injury.

          IT IS THEREFORE ORDERED:

          1.     Plaintiff's amended complaint is dismissed for failure to state a claim pursuant to

Fed. R. Civ. P. 12(b)(6) and 28 U.S.C. § 1915A. Plaintiff will be given an opportunity, within 30

days, to file a second amended complaint should he wish. The second amended complaint is to

stand complete, on its own, as piecemeal complaints are not allowed. Failure to file a second

amended complaint will result in the dismissal of this case without prejudice for failure to state a

claim.

          2.     Plaintiff files [5], a motion for recruitment of pro bono counsel but does not

indicate that he attempted to secure counsel on his own. Pruitt v. Mote, 503 F.3d 647, 654-55

(7th Cir. 2007). [5] is DENIED at this time. In the event that Plaintiff renews his motion,

he is to provide copies of the letters sent to, and received from, prospective counsel.




_ 6/11/2021                                           s/Michael M. Mihm
ENTERED                                               MICHAEL M. MIHM
                                                 UNITED STATES DISTRICT JUDGE




                                                    3
